DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Drawings
3.	The drawings are objected to because
Figs. 4-5 are not clear to read and should be replaced by clear drawings. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
4.	Claims 1-10 are objected to because of the following informalities:  
In line 6 of claim 1: “… different data polarities; and wherein: …” should be changed into --… different data polarities; and wherein …--;
In lines 8 and 13 of claim 1: “… wherein …” should be changed into --… wherein: …--;
In line 29 of claim 1: “… the fourth frame …” should be changed into --… and the fourth frame …--;
In line 2 of claim 2, line 2 of claim 3, line 2 of claim 4, line 2 of claim 6, line 2 of claim 7, and line 2 of claim 8: “…wherein …” should be changed into --… wherein: …--;
In line 3 of claim 3: “… a same row, and the first-type pixel unit …” should be changed into --… a same row; the first-type pixel unit …--;
In lines 3-4 of claim 3: “… a same column, …” should be changed into --… a same column; …--;
In line 5 of claim 3: “… each other, …” should be changed into --… each other; …--;
In line 5 of claim 3: “… alternatively …” should be changed into --… alternately …--;
In line 2 of claim 4: “… a data line, …” should be changed into --… a data line; …--;
In lines 2-3 of claim 4: “… the data line, …” should be changed into --… the data line; …--;
In line 3 of claim 6: “… the next frame, …” should be changed into --… the next frame; …--;
In lines 5-6 of claim 7: “… pixel unit is in the previous frame is in the second grayscale range …” should be changed into --… pixel unit in the previous frame is in the second grayscale range …--;
In line 7 of claim 7: “… in the second grayscale range …” should be changed into --… in the first grayscale range …--; and 
In line 5 of claim 8: “… grayscale values …” should be changed into --… and grayscale values …--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 
second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claim 1, a limitation “grayscale values of the first-type pixel units and the second-type pixel units in a third frame are respectively set to the second target grayscale value and the first target grayscale value; grayscale values of the first-type pixel units and the second-type pixel units in a fourth frame are respectively set to the second adjustment grayscale and the first adjustment grayscale” is not consistent with a limitation “wherein grayscale values of the same pixel unit in the two successive frames are different; the first-type pixel units in a previous frame and the first-type pixel units in a next frame have different grayscale values; and the second-type pixel units in the previous frame and the second-type pixel units in the next frame have different grayscale values” since the grayscale values of the first-type pixel units and the second-type pixel units are same in the second frame and the third frame.

In lines 30 and 31 of claim 1, which noun is referred to by a pronoun “it” is not clear.

Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sugihara (U.S. Pub. No. US 2011/0315991 A1) in view of Wong (U.S. Pub. No. US 2003/0222836 A1).

As to claim 1, Sugihara (Figs. 39-43) teaches a viewing angle compensation method (a method for improving a viewing angle characteristic; [0236], lines 1-4) of a display panel (a liquid crystal panel) (Figs. 39-43), comprising: 
providing a display panel (a liquid crystal panel; Fig. 41), wherein the display panel comprises a plurality of pixel units arranged in an array (Fig. 41), the pixel units comprise first-type pixel units (bright sub-pixels having a  positive polarity; it is well-known in the art that a pixel and a sub-pixel are used interchangeably) and second-type pixel units (dark sub-pixels having a negative polarity), and the first-type pixel unit (the bright sub-pixels having the  positive polarity) is adjacent to the second-type pixel unit (dark sub-pixels having a negative polarity) (frame F1) (in frame 2, polarity and brightness are switched for a same pixel) (Fig. 41); 
setting data polarities (positive and negative polarities), wherein in a same frame (e.g. a frame F1; Fig. 41), the first-type pixel unit and the second-type pixel unit have different data polarities (positive polarity and negative polarity) (Figs. 41-42); and wherein data polarities of a same pixel unit in two successive frames are different (positive polarity/negative polarity and negative polarity/positive polarity in frames F1 and F2; dot inversion ([0233], line 20), in which a pixel has opposite polarity in successive frames) (Figs. 40-42); 
performing grayscale transformation on grayscale values of successive frames (e.g., a pixel which is bright/dark and has positive/negative polarity in a frame F1 is switched to a pixel which is dark/bright and has negative/positive polarity in a frame F2), wherein grayscale values of the same pixel unit in the two successive frames are different; the first-type pixel units in a previous frame and the first-type pixel units in a next frame have different grayscale values; and the second-type pixel units in the previous frame and the second-type pixel units in the next frame have different grayscale values (in each frame F1 and F2, dot inversion and bright-and-dark checkered-pattern display (in which sub-pixels are alternately bright and dark in both the row direction and the column direction); [0233], lines 19-23; [0235], lines 19-23) (Figs. 40-42); and 
acquiring grayscale values of successive frames (bright/dark and dark/bright grayscale values in frames F1 and F2). 
Sugihara does not expressly teach wherein a pair of grayscale values on a front view gamma curve are acquired according to a preset brightness value, which are a first target grayscale value and a second target grayscale value; grayscale values of the first-type pixel unit and the second-type pixel unit in a first frame are respectively set to the first target grayscale value and the second target grayscale value; grayscale values of the first-type pixel unit and the second-type pixel unit in a second frame are respectively set to a first adjustment grayscale and a second adjustment grayscale; the first adjustment grayscale is an overload grayscale value that is biased to one side of the second target grayscale value along a changing trend when the first target grayscale value transforms to the second target grayscale value; the second adjustment grayscale is another overload grayscale value that is biased to one side of the first target grayscale value along the changing trend when the second target grayscale value transforms to the first target grayscale value; grayscale values of the first-type pixel units and the second-type pixel units in a third frame are respectively set to the second target grayscale value and the first target grayscale value; grayscale values of the first-type pixel units and the second-type pixel units in a fourth frame are respectively set to the second adjustment grayscale and the first adjustment grayscale; the first frame, the second frame, the third frame, the fourth frame are sequentially and cyclically processed; and when a brightness value of the second frame reaches the preset brightness value, it switches to the third frame, and when a brightness value of the fourth frame reaches the preset brightness value, it switches to the first frame.
Wong (Figs. 3-4) teaches 
 wherein a pair of grayscale values on a front view gamma curve are acquired according to a preset brightness value, which are a first target grayscale value (a target grayscale value corresponding to a fourth output signal 40D, e.g., 4V) and a second target grayscale value (a target grayscale value corresponding to a second output signal 40B, e.g., 8V) (Fig. 4); grayscale values of the first-type pixel unit and the second-type pixel unit in a first frame are respectively set to the first target grayscale value and the second target grayscale value (the second output signal 40B is set to the pixel with positive polarity and the fourth output signal 40D to the pixel with negative polarity) (Figs. 3-4); grayscale values of the first-type pixel unit and the second-type pixel unit in a second frame are respectively set to a first adjustment grayscale (a grayscale corresponding to a voltage, e.g., -2V, of subtracting the fourth output signal 40D, e.g., 4V, from the third output signal 40C, 2V) and a second adjustment grayscale (a grayscale corresponding to a voltage, e.g., 2V, of subtracting the second output signal 40B, e.g., 8V, from the first output signal 40A, e.g., 10V) (Fig. 4); the first adjustment grayscale (the grayscale corresponding to the voltage, e.g., -2V) is an overload grayscale value that is biased to one side of the second target grayscale value along a changing trend when the first target grayscale value (the grayscale of the second output signal 40B, e.g., 8V) transforms to the second target grayscale value (the grayscale of the fourth output signal 40B, e.g., 4V) (Figs. 3-4); the second adjustment grayscale (the grayscale corresponding to the voltage, e.g., 2V) is another overload grayscale value that is biased to one side of the first target grayscale value along the changing trend when the second target grayscale value (the grayscale of the fourth output signal 40B, e.g., 4V) transforms to the first target grayscale value (the grayscale of the second output signal 40B, e.g., 8V) (Figs. 3-4); grayscale values of the first-type pixel units and the second-type pixel units in a third frame (a fifth frame) are respectively set to the second target grayscale value and the first target grayscale value (the grayscale of the second output signal 40B, e.g., 8V, and the grayscale of the fourth output signal 40B, e.g., 4V); grayscale values of the first-type pixel units and the second-type pixel units in a fourth frame (a sixth frame) are respectively set to the second adjustment grayscale and the first adjustment grayscale (the grayscale corresponding to the voltage, e.g., -2V, and the grayscale corresponding to the voltage, e.g., 2V) (Fig. 4); the first frame, the second frame, the third frame, the fourth frame are sequentially and cyclically processed (the third frame, the fourth frame, the fifth frame, and the sixth frame are sequentially and cyclically processed; Fig. 4); and when a brightness value of the second frame (the fourth frame) reaches the preset brightness value (the brightness value corresponding to the fourth output signal 40D), it switches to the third frame (the fifth frame), and when a brightness value of the fourth frame (the sixth frame) reaches the preset brightness value (the brightness value corresponding to the fourth output signal 40D), it switches to the first frame (the seventh frame which is the same as the third frame) (Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used overdriving as taught by Wong in a method for improving a viewing angle characteristic of Sugihara because overdriving increases the rotation rate of liquid crystal molecules and correctly controls the voltage provided to the liquid crystal molecules.

As to claim 2, Sugihara teach wherein 
the display panel comprises a plurality of partitions (e.g., four partitions each having four rows and two columns), and each partition comprises the pixel units with even numbered columns (e.g., two columns) (Fig. 41); 
in two adjacent partitions (two adjacent partitions), data polarities (positive polarities) of the first-type pixel units  (the bright sub-pixels having the  positive polarity) in the same frame (e.g., the frame F1) are the same (Fig. 41), and data polarities (negative polarities) of the second-type pixel units (the dark sub-pixels having the negative polarity) in the same frame (e.g., the frame F1) are the same (Fig. 41);
in the two successive frames (e.g., two successive frames F1 and F2), grayscale values of the first-type pixel units (pixels of ‘bright’ in frame F1 and ‘dark’ in frame F2) of two adjacent partitions (two adjacent partitions) are different (in each frame F1 and F2, dot inversion and bright-and-dark checkered-pattern display (in which sub-pixels are alternately bright and dark in both the row direction and the column direction); [0233], lines 19-23; [0235], lines 19-23) (Figs. 40-42);  and 
in the two successive frames (e.g., two successive frames F1 and F2), grayscale values (L and H) of the second-type pixel units (pixels of ‘dark’ in frame F1 and ‘bright’ in frame F2) of two adjacent partitions (two adjacent partitions) are different (in each frame F1 and F2, dot inversion and bright-and-dark checkered-pattern display (in which sub-pixels are alternately bright and dark in both the row direction and the column direction); [0233], lines 19-23; [0235], lines 19-23) (Figs. 40-42).

As to claim 3, Sugihara teaches wherein in the display panel (the liquid crystal panel; Fig. 41),
the first-type pixel unit is adjacent to the second-type pixel unit in a same row (the bright sub-pixels having the positive polarity is adjacent to the dark sub-pixels having a negative polarity in a same row) (Fig. 41), and 
the first-type pixel unit is adjacent to the second-type pixel unit in a same column(the bright sub-pixels having the positive polarity is adjacent to the dark sub-pixels having a negative polarity in a same column) (Fig. 41), 
the pixel units arranged in adjacent rows and adjacent columns are different from each other (the bright sub-pixels having the positive polarity and  the dark sub-pixels having a negative polarity in adjacent rows and adjacent columns are different from each other) (Fig. 41), and 
the first-type pixel units and the second-type pixel units are alternatively arranged (in each frame F1 and F2, dot inversion and bright-and-dark checkered-pattern display (in which sub-pixels are alternately bright and dark in both the row direction and the column direction); [0233], lines 19-23; [0235], lines 19-23) (Figs. 40-42).

As to claim 4, Sugihara teaches wherein 
each pixel unit is electrically connected to a data line (two adjacent data signal lines 15x/X and 15y/Y) (Fig. 41), 
a data signal is input to the data line (two adjacent data signal lines 15x/X and 15y/Y) (Figs. 40-41), and
polarities of the data signal input to the data line (two adjacent data signal lines 15x/X and 15y/Y) are the data polarities (the positive polarities and the negative polarities) (Fig. 41).

As to claim 5, Sugihara teaches 
wherein the data polarities of the first-type pixel units and the second-type pixel units (the bright sub-pixels having the positive polarity and  the dark sub-pixels having a negative polarity) comprise positive and negative polarities (positive polarities and negative polarities) (Fig. 41).

As to claim 6, Sugihara teaches wherein in the step of setting the data polarities, 
a data polarity of the first-type pixel unit in the previous frame is opposite to a data polarity of the first-type pixel unit in the next frame (in each frame F1 and F2, dot inversion and bright-and-dark checkered-pattern display (in which sub-pixels are alternately bright and dark in both the row direction and the column direction); [0233], lines 19-23; [0235], lines 19-23) (Figs. 40-42), and 
a data polarity of the second-type pixel unit in the previous frame is opposite to a data polarity of the second-type pixel unit in the next frame (in each frame F1 and F2, dot inversion and bright-and-dark checkered-pattern display (in which sub-pixels are alternately bright and dark in both the row direction and the column direction); [0233], lines 19-23; [0235], lines 19-23) (Figs. 40-42).

As to claim 7, Sugihara teaches the viewing angle compensation method of the display panel as claimed in claim 1, wherein in the step of performing grayscale transformation on the grayscale values of the successive frames, 
if a grayscale value of the first-type pixel unit (the bright sub-pixels having the positive polarity) in the previous frame (the frame F1) is in a first grayscale range (a grayscale range corresponding to ‘bright’), a grayscale value of the first-type pixel units in the next frame (the frame F2) is in a second grayscale range (a grayscale range corresponding to ‘dark’) (Fig. 41); and 
if a grayscale value of the second-type pixel unit (the dark sub-pixels having the negative polarity) is in the previous frame (the frame F1) is in the second grayscale range (the grayscale range corresponding to ‘dark’), a grayscale value of the second-type pixel units in the next frame (the frame F2) is in the second grayscale range (the grayscale range corresponding to ‘bright’) (Fig. 41).

As to claim 10, Sugihara teaches a display panel (the liquid crystal panel; Fig. 41), 
wherein a manufacturing method of the display panel comprises the viewing angle compensation method of the display panel as claimed in claim 1 (the rejection in claim 1 above is applied).

9.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sugihara in view of Wong as applied to claim 1 above, and further in view of Irie (U.S. Pub. No. US 2012/0268504 A1).

As to claim 8, Sugihara and Wong teach the viewing angle compensation method of the display panel as claimed in claim 1.
Sugihara and Wong do not expressly teach wherein in the step of acquiring the grayscale values of the successive frames, a plurality of sets of overdrive tables are provided, the plurality of sets of the overdrive tables are divided into positive/positive, positive/negative, negative/positive, and negative/negative according to the data polarities of the pixel units in the two successive frames; grayscale values in the plurality of sets of the overdrive tables comprise the first target grayscale value, the second target grayscale value, the first adjustment grayscale, and the second adjustment grayscale.
Irie (Figs. 1-20) teaches 
wherein in the step of acquiring the grayscale values of the successive frames, 
a plurality of sets of overdrive tables (actual ΔVd) are provided (Fig. 11), the plurality of sets of the overdrive tables are divided into positive/positive (ΔVa), positive/negative (ΔVb), negative/positive (ΔVb), and negative/negative (ΔVa) according to the data polarities of the pixel units in the two successive frames (Fig. 3); 
grayscale values in the plurality of sets of the overdrive tables comprise the first target grayscale value (VD of A1-), the second target grayscale value (VD of A1+), the first adjustment grayscale (-ΔVb2), and the second adjustment grayscale (-ΔVb2) (Figs. 9-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a look-up table as taught by Irie in a method for improving a viewing angle characteristic of Sugihara as modified by Wong because a look-up table is memory efficient and much faster than calculating a number with an algorithm.
10.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sugihara in view of Wong as applied to claim 1 above, and further in view of Du (CN Pub. No. CN 105093602 B).

As to claim 9, Sugihara and Wong teach the viewing angle compensation method of the display panel as claimed in claim 1.
Sugihara and Wong do not expressly teach wherein maximum grayscale values of the first target grayscale value, the second target grayscale value, the first adjustment grayscale, and the second adjustment grayscale comprise 128 or 255.
Du (Fig. 4) teaches 
wherein maximum grayscale values of the first target grayscale value, the second target grayscale value, the first adjustment grayscale, and the second adjustment grayscale comprise 128 or 255 (255 grayscale; page 4, par. 5, lines 6-7; Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used grayscale as taught by Du in a method for improving a viewing angle characteristic of Sugihara as modified by Wong because grayscale helps in simplifying algorithm and as well eliminates the complexities related to computational requirements.


Conclusion
11.		The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Chung (U.S. Pub. No. US 2020/0159050 A1) is cited to teach a method for driving a liquid crystal display device capable of switching between a wide viewing angle and a narrow angle to realize switching between the two modes of wide and narrow viewing angles.
Iwatsu (U.S. Pub. No. US 2016/0085116 A1) is cited to teach a transflective type liquid crystal panel capable of reducing driving complexity.

Inquiries
12.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWANG-SU YANG whose telephone number is (571)270-7307. The examiner can normally be reached on (571)270-7307 from Monday-Friday during 9:00AM-6:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/KWANG-SU YANG/Primary Examiner, Art Unit 2691